DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendments
Claims 1-250 are canceled. Claims 251-279 are newly added. Claims 251-279 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 251-279 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 251, 260, 269 & 274 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, under the broadest reasonable interpretation, the term “about” is herein interpreted as encompassing ± 15% of the claimed value.
Claims 252-259, 261-268, 270-273 & 275-279 are rejected as being dependent on claim 251, 260, 269 or 274.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhamu (US 2009/0176159-A1), teaches a battery slurry comprising a mixture of a polymer binder, and a mixture of filaments comprising electrochemically active filaments including Si-based nanowires and conductive filaments such as carbon nanotubes or carbon nanofibers, wherein the Si-based nanowires are grown on the surface of the conductive filaments and the Si-based nanowires can be surface coated with a thin layer of carbon (i.e core-shell structure), and optionally including a conductive material where graphite particles are known conductive (Abstract, [0013], [0064]-[0067], [0070]-[0071], [0074], [0076], [0127]-[0128] & [0148]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727